DETAILED ACTION
This is the third Office Action regarding application number 16/144,287, filed on 09/27/2018, which is a continuation of PCT/JP2017/000028, filed on 01/04/2017, and which claims foreign priority to JP 2016-063028, filed on 03/28/2016.
This action is in response to the Applicant’s Response dated 02/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 02/18/2021 has been entered.
 
Status of Claims
Claims 1-12 are currently pending.
Claim 12 is new.
Claim 1 is amended.
Claims 8-11 are withdrawn.
Claims 1-7 and 12 are examined below.
The rejection of claims 1-7 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 02/18/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 1-7 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
The specification does not contain sufficient written support for the limitation “wherein the first region and the second region are provided alternately.”  The applicant 
The applicant must provide additional information or evidence sufficient to comply with the written description requirement, or amend the claim limitations to remove new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MISHIMA (US 2013/0137211 A1) in view of FRANKLIN (“Design, fabrication and characterisation of a 24.4% efficient interdigitated back contact solar cell”) and NISHIJIMA (US 2015/0179871 A1) and YAMAMOTO (US 5,932,118).
Regarding claims 1 and 12, MISHIMA teaches a solar cell, which is of a backside junction type (back contact solar cell, para. 3) in which 
an electrode portion is provided only over one surface of main surfaces of a semiconductor substrate (semiconductor substrate 10), the solar cell comprising: 
a first amorphous silicon layer (amorphous semiconductor layer 13p, Fig. 2) provided over a side of the one surface of the semiconductor substrate; and 
the electrode portion (n- and p-side electrodes 14 and 15, para. 55) provided over the first amorphous silicon layer, wherein 
the electrode portion comprises an n-side electrode (n-side electrode 14) which collects electrons and a p-side electrode (p-side electrode 15) which collects holes, the n-side electrode and the p-side electrode being separated from each other by a groove (isolation groove W5 formed by laser ablation, para. 70), the n-side electrode and the p-side electrode have layered structures including a first conductive layer formed by a transparent conductive layer (19a) and a second conductive layer including a metal provided over the first conductive layer (19b/19c/19d, paras. 58 and 59). 
MISHIMA does not disclose expressly a first region with grains including at least one of amorphous silicon, microcrystalline silicon, and polycrystalline silicon discretely exist in at least one layer of the first amorphous silicon layer provided in a region in 

    PNG
    media_image1.png
    587
    516
    media_image1.png
    Greyscale

FRANKLIN teaches a back contact solar cell and manufacturing methods, and also claims that the manufacturing process can be simplified using laser ablation as a means of reducing fabrication complexity for patterning and creating an industrially relevant process (section 3.1, para. 1).


    PNG
    media_image2.png
    330
    470
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    275
    473
    media_image3.png
    Greyscale

YAMAMOTO teaches a solar cell manufactured and patterned using laser ablation.  YAMAMOTO teaches that the lasers to ablate/remove silicon may have energy densities between 0.1 to 1 J/cm2 and wavelengths around 300-350 nanometers (col. 8, ll. 12-28 and col. 11, ll. 65-66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MISHIMA and use laser ablation methods to pattern the device as taught by FRANKLIN in order to reduce fabrication complexity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MISHIMA and select and optimize the location and arrangement of residue grains as taught by NISHIJIMA, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MISHISA and use lasers having the energy densities and wavelengths taught by YAMAMOTO because these wavelengths and densities are appropriate for removing silicon material.
The examiner concludes that the laser ablation process taught by modified MISHINA (and by YAMAMOTO) inherently would form the claimed first and second regions with patentably identical grains and grain patterns.  Similarly, the examiner finds that the laser ablation process taught by modified MISHINA (and by YAMAMOTO) inherently would form a second region with grains in a conductive state by being connected (claim 12).

Regarding claim 2, the combination of MISHIMA, FRANKLIN, NISHIJIMA and YAMAMOTO teaches or would have suggested the solar cell according to claim 1, wherein the grains exist discretely over the first amorphous silicon layer (see ground of rejection and reasoning above for claim 1). 

Regarding claim 3, the combination of MISHIMA, FRANKLIN, NISHIJIMA and YAMAMOTO teaches or would have suggested the solar cell according to claim 2, further comprising: an insulating layer (i-type insulating layer 12i/13i, MISHIMA, Fig. 2) provided between the semiconductor substrate and the first amorphous silicon layer, in a region in which the groove is formed. 

Regarding claim 4, the combination of MISHIMA, FRANKLIN, NISHIJIMA and YAMAMOTO teaches or would have suggested the solar cell according to claim 3 farther comprising: 
a second amorphous silicon layer (MISHIMA, p-type amorphous silicon layer 13p) provided between the semiconductor substrate and the insulating layer, and having a different conductivity type than that of the first amorphous silicon layer, wherein 
the n-side electrode is formed over one of the first amorphous silicon layer and the second amorphous silicon layer and collects the electrons (MISHIMA, Fig. 2), and 
the p-side electrode is formed over the other of the first amorphous silicon layer and the second amorphous silicon layer, and collects the holes (MISHIMA, Fig. 2). 

Regarding claim 5, the combination of MISHIMA, FRANKLIN, NISHIJIMA and YAMAMOTO teaches or would have suggested the solar cell according to claim 2, wherein the grains have an average distance between centers of the grains of greater than or equal to 250 nm (it would have been obvious to skilled artisans to optimize the distance between grain centers to values within the claimed range because this feature is a result effective variable and could be chosen in order to obtain desired insulation and dielectric properties for the device, see rejection of claim 1 above). 

Regarding claim 6, the combination of MISHIMA, FRANKLIN, NISHIJIMA and YAMAMOTO teaches or would have suggested the solar cell according to claim 2, 

Regarding claim 7, the combination of MISHIMA, FRANKLIN, NISHIJIMA and YAMAMOTO teaches or would have suggested the solar cell according to claim 1, wherein the grains exist non-uniformly in their positions over the amorphous silicon layer (it would have been obvious to skilled artisans to optimize the distance between grain centers to values within the claimed range, including non-uniform distances, because this feature is a result effective variable and could be chosen in order to obtain desired insulation and dielectric properties for the device, see rejection of claim 1 above).

Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721